Rex, J.
The reasons assigned by the plaintiff iu the Court of Common Pleas for setting aside the verdict of the jury were :
1. That the verdict was against the evidence; and,
2. That the verdict did not find, and was not responsive to the issues made in the pleadings.
Of these in their order:
1. Whether or not the verdict of the jury was supported by evidence produced and properly admitted at the trial, we are unable to determine from the record before us. The record does not contain' the evidence, nor does the journal of the court show that a bill of exceptions containing the evidence given at the trial was tendered to, allowed, or signed by the court, or made part of the record in the case. We must therefore presume in favor of the proceedings of the court in which the trial was had, that the verdict was supported by evidence properly admitted in the case.
2. By the terms of the sale, the possession of the premises did not vest in the purchaser until after the expiration of the lease, up to which time the possession remained in the parties to the proceedings in partition, and they, being thus in possession at the time the rent became due on the lease, were entitled as against the purchaser to receive the rent.
The reservation of the possession of the premises reserved to them the right to collect and receive the amount due on the lease.
We are therefore of opinion that the verdict of the jury finds, and is responsive to the issues made by the pleadings, and that the District Court did not err in affirming the judgment of the Court of Common Pleas.

Leave refused.

Welch, C. J., White, Gilmore, and McIlvaine, JJ., concurred.